PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FEICHTINGER et al.
Application No. 15/561,504
Filed: 25 Sep 2017
For: CARRIER WITH A PASSIVE COOLING FUNCTION FOR A SEMICONDUCTOR COMPONENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 1, 2021 and supplemented on March 9, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed September 30, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on December 31, 2020. A Notice of Abandonment was mailed on January 15, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,000.00, (2) the petition fee of $2,100.00 and (3) a proper  statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2835, via the Office of Data Management, for review of the amendment, filed February 1, 2021, which is being considered as an amendment filed prior to payment of the issue fee.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions